Citation Nr: 1452447	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum.  

2.  Entitlement to service connection for a bump on the right side of the chest.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service with the Merchant Marines from December 17, 1944 to August 15, 1945, with additional inactive service in the Merchant Marines thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In August 2011, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board and he was offered the opportunity for a second Board hearing, which the Veteran declined.

In an October 2011 decision, the Board reopened the Veteran's previously denied claims and remanded the reopened claims for additional development.  The Board notes that the Veteran's claims were reopened in part due to the receipt of service personnel records.  When the new evidence received includes official service personnel records that existed and had not been associated with the claims file when VA first decided the claim, the previous claim is considered not final and should be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).  Therefore, the issues are on appeal from the March 2002 rating decision.   

The issues were remanded for further development in November 2012 to afford the Veteran VA examinations and medical opinions for each disability on appeal, which was subsequently accomplished in December 2012 and January 2013. 

In an April 2013 decision, the Board denied the claim of service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, and denied the claim of service connection for a bump on the right side of the chest.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2014 order, granted the parties' joint motion for remand, vacating the Board's April 2013 decision and remanding the case for compliance with the terms of the joint motion.

In June 2014, the Board accordingly remanded the case for compliance with the February 2014 joint motion for remand to fulfill the Veteran's outstanding Privacy Act request.  The Board also directed the RO/Appeals Management Center (AMC) to review the additional evidence submitted by the Veteran in April 2014.  A review of the record reflects that the Board's June 2014 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47.  Specifically, the AMC fulfilled the Veteran's Privacy Act request in September 2014.  Later that month, the AMC issued a supplemental statement of the case (SSOC) that addressed the additional relevant evidence received in March 2014 and April 2014.  As there has been substantial compliance with the Board's directives, the appeal is ready for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's injury that resulted in breathing problems, including sleep apnea, occurred in October 1945 while he was serving with the Merchant Marines, after his period of active service, for which the Veteran is not eligible to receive compensation benefits.

2.  The Veteran's injury that resulted in a bump on the right side of the chest occurred in October 1945, with a potentially relevant prior injury that had occurred after World War II ended, in late August 1945; both injuries were incurred while the Veteran was serving with the Merchant Marines after his period of active service, for which he is not eligible to receive compensation benefits.  
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum have not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7(x)(14), (15) (2013).

2.  The criteria for service connection for a bump on the right side of the chest have not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7(x)(14), (15) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran seeks service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, and service connection for a bump on the right side of the chest.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran reported in July 1999 and November 2012 statements, as well as during the July 2008 hearing, that he broke his nose after leaving Yokohama in October 1945.  The January 2013 VA examination report also reflects that the Veteran stated he injured his nose during an accident in October 1945.  

Regarding the Veteran's bump on the right side of the chest, he claimed that the injury occurred simultaneously with the injury that resulted in his broken nose in October 1945 (see, e.g., November 2012 statement, July 2008 hearing testimony).  While the Veteran had previously described a prior injury that may have involved the right side of his chest (see, e.g., July 1999 statement), he also stated that this injury occurred after the war ended, at the end of August 1945 (see id.).    

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces.

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  Service outside of those dates is not qualifying service except for consideration of travel time.  See Pacheco v. West, 12 Vet. App. 36 (1998).

In this case, the evidence, including the Veteran's own statements, shows that the injury resulting in his breathing problems and the bump on the right side of his chest occurred in October 1945, after his active service.  And the Veteran's earlier report of a prior injury that may have impacted the right side of his chest occurred after the war ended, at the end of August 1945, which is still outside the date range for qualifying service.  Although the Veteran may have served in the Merchant Marines at the time these injuries occurred, that period does not qualify as active service and the Veteran may not be service-connected for any disability incurred during that time.  

The Board is sympathetic to the Veteran's situation.  However, under the current laws and regulations his service in the Merchant Marine does not qualify him for status as a veteran for compensation purposes after August 15, 1945.  As discussed above, he has not submitted any evidence of qualifying service during the period in which the injury was incurred.  The Board is bound by the laws and regulations of the VA.  38 U.S.C.A. § 7104.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  As the Veteran has not been found to have had qualifying military service at the time of the injury, he is not entitled to compensation benefits as a matter of law, and his claim for service connection for breathing problems and a bump on the right side of the chest must be denied.







ORDER

Entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum is denied.  

Entitlement to service connection for a bump on the right side of the chest is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


